Opinion issued December 1, 2005














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00934-CR
____________

FERNANDO VALENZUELA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 1026690



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Fernando Valenzuela, and signed a final judgment in this case on July 27, 2005. 
Valenzuela filed an untimely motion for new trial  on September 15, 2005.  A motion
for new trial that is filed more than 30 days after sentencing does not extend the time
for filing the notice of appeal.  Mendez v. State, 914 S.W.2d 579, 580 (Tex. Crim.
App. 1996). Valenzuela did not file a timely motion for new trial, and therefore the
deadline for filing a notice of appeal was August 26, 2005, 30 days after sentencing. 
See Tex. R. App. P. 26.2(a)(1).  
               Valenzuela filed a pro se notice of appeal on September 15, 2005, 20 days
after the deadline.  Notice of appeal was deposited in the mail on September 14, 2005,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b)
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
 v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).